EXHIBIT 10.2

 

AMENDED AND RESTATED 2000 EMPLOYEE STOCK PURCHASE PLAN

AIRSPAN NETWORKS INC.

 

Airspan Networks Inc. (the “Company”) does hereby establish its 2000 Employee

Stock Purchase Plan as follows:

 

1. Purpose of the Plan.

The purpose of this Plan is to provide eligible employees who wish to become
shareholders in the Company with a convenient method of doing so. It is believed
that employee participation in the ownership of the business will be to the
mutual benefit of both the employees and the Company.

 

2. Definitions.

 

  2.1 “Base pay” means regular base salary, excluding bonus or other special
payments.

 

  2.2 “Account” shall mean the funds accumulated with respect to an individual
employee as a result of deductions from their paycheck for the purpose of
purchasing stock under this Plan. The funds allocated to an employee’s account
shall remain the property of the respective employee at all times and will be
remitted to a separate deposit account within twenty days of the deduction from
the paycheck.

 

3. Employees Eligible to Participate. Any permanent employee of the Company or
any of its subsidiaries who is in the employ of the Company or subsidiary on an
Offering commencement date is eligible to participate in that Offering.

 

4. Offerings. There will be six separate consecutive offerings (each an
“Offering”) pursuant to the Plan. The first Offering shall commence on the date
on which the Company’s registration statement for the registration under the
Securities Act of 1933, as amended, of shares of the common stock of the Company
becomes effective (the “IPO Date”), and shall continue through July 31, 2001.
Thereafter, Offerings shall commence on each subsequent August 1 and shall last
for a period of one year, and the final Offering under this Plan shall commence
on August 1, 2005 and terminate on July 31, 2006. In order to become eligible to
purchase shares, an employee must sign an Enrolment Agreement, and any other
necessary papers on or before the commencement date (the IPO Date or August 1,
as applicable) of the particular Offering in which they wish to participate.
Participation in one Offering under the Plan shall neither limit, nor require,
participation in any other Offering.

 

5. Price.

 

  5.1 The first Offering. The purchase price per share shall be the lesser of
(1) 85% of the initial issue price of the stock at IPO; or (2) 85% of the fair
market value of the stock on the last business day of the first Offering. Fair
market value shall mean the closing bid price as reported on the National
Association of Securities Dealers Automated Quotation System or, if the stock is
traded on a stock exchange, the closing price for the stock on the principal
such exchange.

 

  5.2 Subsequent Offerings. The purchase price per share shall be the lesser of
(1) 85% of the fair market value of the stock on the Offering date; or (2) 85%
of the fair market value of the stock on the last business day of the Offering.
Fair market value shall mean the closing bid price as reported on the National
Association of Securities Dealers Automated Quotation System or, if the stock is
traded on a stock exchange, the closing price for the stock on the principal
such exchange.

 

6. Offering Date. The “Offering date” as used in this Plan shall be the
commencement date of the Offering, if such date is a regular business day in the
United States, or the first regular business day in the United States following
such commencement date. A different date may be set by resolution of the Board.

 

7. Number of Shares to be Offered. The maximum number of shares that will be
offered under the Plan is 500,000 shares. The shares to be sold to participants
under the Plan will be common stock of the Company. If the total number of
shares for which options are to be granted on any date in accordance with
Section 10 exceeds the number of shares then

 

D-1



--------------------------------------------------------------------------------

available under the Plan (after deduction of all shares for which options have
been exercised or are then outstanding), the Company shall make a pro rata
allocation of the shares remaining available in as nearly a uniform manner as
shall be practicable and as it shall determine to be equitable. In such event,
the payroll deductions to be made pursuant to the authorizations therefor shall
be reduced accordingly and the Company shall give written notice of such
reduction to each employee affected thereby.

 

8. Participation.

 

  8.1 An eligible employee may become a participant by completing an Enrolment
Agreement (See Attachment 1) provided by the Company and filing it with
Shareholder Services prior to the Commencement of the Offering to which it
relates.

 

9. Payroll Deductions.

 

  9.1 At the time a participant files their authorization for a payroll
deduction, they shall elect to have deductions made from their pay on each
payday during the time they are a participant in an Offering at the rate of 2%,
4%, 6%, 8%, or 10% of their base pay.

 

  9.2 Payroll deductions for a participant shall commence on the Offering date
and shall end on the termination date of such Offering unless earlier terminated
by the employee as provided in Paragraph 14.

 

  9.3 All payroll deductions made for a participant shall be credited to their
account under the Plan. A participant may not make any separate cash payment
into such account nor may payment for shares be made other than by payroll
deduction.

 

  9.4 A participant may discontinue their participation in the Plan as provided
in Section 14. In addition, they may reduce their contribution once during an
Offering, but no other change can be made during an Offering.

 

10. Granting of Option. On the Offering date, this Plan shall be deemed to have
granted to the participant an option for as many shares as they will be able to
purchase with the payroll deductions credited to their account during their
participation in that Offering.

 

11. Exercise of Option. Each employee who continues to be a participant in an
Offering on the last business day of that Offering shall be deemed to have
exercised their option on such date and shall be deemed to have purchased from
the Company such number of shares of common stock reserved for the purpose of
the Plan as their accumulated payroll deductions on such date will pay for at
the purchase price.

 

12. Employee’s Rights as a Shareholder. No participating employee shall have any
right as a shareholder with respect to any shares until the shares have been
purchased in accordance with Section 11 above and the stock has been issued by
the Company.

 

13. Evidence of Stock Ownership.

 

  13.1 Promptly following the end of each Offering, the number of shares of
shares of common stock purchased by each participant shall be deposited into an
account established in the participant’s name at a stock brokerage or other
financial services firm designated by the Company (the “ESPP Broker”).

 

  13.2 The participant may direct, by written notice to the Company at the time
of their enrolment in the Plan, that their ESPP Broker account be established in
the names of the participant and one other person designated by the participant,
as joint tenants with right of survivorship, tenants in common, or community
property, to the extent and in the manner permitted by applicable law.

 

D-2



--------------------------------------------------------------------------------

  13.3 A participant subject to payment of U.S. income taxes shall be free to
undertake a disposition (as that term is defined in Section 424(c) of the Code)
of the shares in their account at any time, whether by sale, exchange, gift, or
other transfer of legal title, but in the absence of such a disposition of the
shares, the shares must remain in the participant’s account at the ESPP Broker
until the holding period set forth in Section 423(a) of the Code has been
satisfied. With respect to shares for which the Section 423(a) holding period
has been satisfied, the participant may move those shares to another brokerage
account of participant’s choosing or request that a stock certificate be issued
and delivered to them.

 

  13.4 A participant who is not subject to payment of U.S. income taxes may move
their shares to another brokerage account of their choosing or request that a
stock certificate be issued and delivered to them at any time, without regard to
the satisfaction of the Section 423(a) holding period.

 

14. Withdrawal.

 

  14.1 An employee may withdraw from an Offering, in whole but not in part, at
any time prior to the last business day of such Offering by delivering a
Withdrawal Notice (see Attachment 2) to the Company, in which event the Company
will refund the entire balance of their deductions as soon as practicable
thereafter.

 

  14.2 To re-enter the Plan, an employee who has previously withdrawn must file
a new Enrolment Agreement in accordance with Section 8.1. The employee’s
re-entry into the Plan will not become effective before the beginning of the
next Offering following their withdrawal, and if the withdrawing employee is an
officer of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934 they may not re-enter the Plan before the beginning of the
second Offering following their withdrawal.

 

15. Carryover of Account. At the termination of each Offering, the Company shall
automatically re-enroll the employee in the next Offering, and the balance in
the employee’s account shall be used for option exercises in the new Offering,
unless the employee has advised the Company otherwise. Upon termination of the
Plan, the balance of each employee’s account shall be refunded to them.

 

16. Interest. Interest earned on the account will be distributed pro-rata
between the employees on the basis of the balance in each employee’s account.
This interest will be added to the total of the payroll deductions when
calculating the number of shares, which may be purchased.

 

17. Rights Not Transferable. No employee shall be permitted to sell, assign,
transfer, pledge, or otherwise dispose of or encumber either the payroll
deductions credited to their account or any rights with regard to the exercise
of an option or to receive shares under the Plan other than by will or the laws
of descent and distribution, and such right and interest shall not be liable
for, or subject to, the debts, contracts, or liabilities of the employee. If any
such action is taken by the employee, or any claim is asserted by any other
party in respect of such right and interest whether by garnishment, levy,
attachment or otherwise, such action of claim will be treated as an election to
withdraw funds in accordance with Section 14.

 

18. Termination of Employment. Upon termination of employment for any reason
whatsoever including but not limited to death or retirement, the balance in the
account of a participating employee shall be paid to the employee or their
estate.

 

19. Amendment or Discontinuance of the Plan. The Board shall have the right to
amend, modify, or terminate the Plan at any time without notice, provided that
no employee’s existing rights under any Offering already made under Section 4
hereof may be adversely affected thereby, and provided further that no such
amendment of the Plan shall, except as provided in Section 20, increase above
500,000 shares the total number of shares to be offered unless shareholder
approval is obtained therefor.

 

20. Changes in Capitalization. In the event of reorganization, recapitalization,
stock split, stock dividend, combination of shares, merger, consolidation,
offerings of right, or any other change in the structure of the common shares of
the Company, the Board may take such adjustment, if any, as it may deem
appropriate in the number, kind, and the price of shares available for purchase
under the Plan, and in the number of shares which an employee is entitled to
purchase.

 

D-3



--------------------------------------------------------------------------------

21. Share Ownership. Notwithstanding anything herein to the contrary, no
employee shall be permitted to subscribe for any shares under the Plan if such
employee, immediately after such subscription, owns shares (including all shares
which may be purchased under outstanding subscriptions under the Plan)
possessing 5% or more of the total combined voting power or value of all classes
of shares of the Company or of its parent or subsidiary corporations. For the
foregoing purposes the rules of Section 425(d) of the Internal Revenue Code of
1986 shall apply in determining share ownership. In addition, no employee shall
be allowed to subscribe for any shares under the Plan which permits their rights
to purchase shares under all “employee stock purchase plans” of the Company and
its subsidiary corporations to accrue at a rate which exceeds $25,000 for each
calendar year in which such right to subscribe is outstanding at any time.

 

22. Administration. The Plan shall be administered by the Board. The Board may
delegate any or all of its authority hereunder to such committee of the Board or
officer of the Company as it may designate. The administrator shall be vested
with full authority to make, administer, and interpret such rules and
regulations as it deems necessary to administer the Plan, and any determination,
decision, or action of the administrator in connection with the construction,
interpretation, administration, or application of the Plan shall be final,
conclusive, and binding upon all participants and any and all persons claiming
under or through any participant.

 

23. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received by Shareholder Services of the Company or when received in the
form specified by the Company at the location, or by the person, designated by
the Company for the receipt thereof.

 

24. Termination of the Plan. This Plan shall terminate at the earliest of the
following:

 

  24.1 July 31, 2006.

 

  24.2 The date of the filing of a Statement of Intent to Dissolve by the
Company or the effective date of a merger or consolidation wherein the Company
is not to be the surviving corporation, which merger or consolidation is not
between or among corporations related to the Company. Prior to the occurrence of
either of such events, on such date as the Company may determine, the Company
may permit a participating employee to exercise the option to purchase as many
shares as the balance of their account will allow at the price set forth in
accordance with Section 5. If the employee elects to purchase shares, the
remaining balance of their account will be refunded to them after such purchase.

 

  24.3 The date the Board acts to terminate the Plan in accordance with Section
19 above.

 

  24.4 The date when all shares reserved under the Plan have been purchased.

 

25. Limitations on Sale of Stock Purchased under the Plan. The Plan is intended
to provide common stock for investment and not for resale. The Company does not,
however, intend to restrict or influence any employee in the conduct of their
own affairs. An employee, therefore, may sell stock purchased under the Plan at
any time they choose, subject to the Company’s policy on Insider Trading and
compliance with any applicable Federal or state securities laws. THE EMPLOYEE
ASSUMES THE RISK OF ANY MARKET FLUCTUATIONS IN THE PRICE OF THE STOCK.

 

26. Governmental Regulation. The Company’s obligation to sell and deliver shares
of the Company’s common stock under this Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance,
or sale of such shares.

 

D-4